EXHIBIT CERTIFICATION PURSUANT TOSECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Elecsys Corporation (the"Company") on Form 10-K for the annual period ended April 30, 2009, as filedwith the Securities and Exchange Commission on the date hereof (the "Report"),the undersigned, in the capacities and as of the date indicated below, herebycertifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906of the Sarbanes-Oxley Act of 2002, that to my knowledge; 1)The Report fully complies with the requirements of Section 13(a) or15(d) of the Securities and Exchange Act of 1934; and 2)The information contained in the Report fairly represents, in allmaterial respects, the financial condition and results of operationsof the Company. Date: July 22, 2009 By: /s/Todd A. Daniels Todd A. Daniels Vice President and Chief Financial Officer (Principal Financial Officer) [A signed original of this written statement required by Section 906 has been provided to and will be retained by Elecsys Corporation and furnished to the Securities and Exchange Commission or its staff upon request.]
